Case 3:20-cv-03127-MAS-ZNQ Document 27-1 Filed 04/17/20 Page 1 of 2 PageID: 106




  David D. Jensen
  33 Henry Street
  Beacon, New York 12508
  (212) 380-6615
  david@djensenpllc.com
  Attorney for Plaintiffs

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

  ROBERT KASHINSKY; JONTELL PLATTS; Hon. Michael A. Shipp, U.S.D.J.
  WITOLD KWIATKOWSKI; GINA DIFAZIO; Hon. Zahid N. Quraishi, U.S.M.J.
  RACING RAILS LLC d/b/a LEGEND
  FIREARMS; LEGACY INDOOR RANGE AND Docket No. 3:20-cv-03127-MAS-ZNQ
  ARMORY LLC; NEW JERSEY SECOND
  AMENDMENT     SOCIETY;    FIREARMS           CIVIL ACTION
  POLICY   COALITION,    INC.;   and
  SECOND    AMENDMENT    FOUNDATION,          CONSENT ORDER
  INC.,                                     ADMINISTRATIVELY
                                            TERMINATING ACTION
             Plaintiffs,

        v.

  PHILIP D. MURPHY, in his official
  capacity as Governor of the State
  of New Jersey; and PATRICK J.
  CALLAHAN,    in   his    official
  capacity as State Director of
  Emergency   Management   and   as
  Superintendent of the New Jersey
  State Police,

              Defendants.

       THIS MATTER having come before the Court by way of an April

 17, 2020 joint status update, and all parties having consented to

 administrative termination of this matter, and for good cause

 shown,

       IT IS, on this          day of April, 2020, ORDERED that this

 action is ADMINISTRATIVELY TERMINATED, without prejudice to any
 Case 3:20-cv-03127-MAS-ZNQ Document 27-1 Filed 04/17/20 Page 2 of 2 PageID: 107



      party’s right to make a letter request to restore this matter to

      the active docket at the appropriate time.




                                 _______________________________________
                                         HON. MICHAEL A. SHIPP, U.S.D.J.




      The undersigned attorneys hereby consent to the form and entry of
      the foregoing Order.

      GURBIR S. GREWAL
      ATTORNEY GENERAL OF NEW JERSEY

By:     /s/ Bryan Edward Lucas             _/s/ David D. Jensen, Esq.       _
       Bryan Edward Lucas                  David D. Jensen, Esq.
       Deputy Attorney General             Attorney for Plaintiffs
       Attorney for Defendants

      Dated: April 17, 2020                Dated: April 17, 2020
